Title: To Benjamin Franklin from Frederik van Westerholt, 12 November 1772
From: Westerholt, Frederik Borchard Lodewijk van
To: Franklin, Benjamin


Monsieur,
Hacforth, ce 12 Nov. 1772
La lecture de votre projet d’un voyage par Souscription pour porter les commodités de la vie et tous nos avantages et jouissances Européennes aux contrées éloignées qui en sont privées, que j’ai trouvé traduit litteralement dans le Tome Second des Ephemerides du Citoyen de cette année 1772, qui ne m’est parvenue que depuis quelques heures, ma tellement frappé d’admiration, que saisit de votre esprit de bienveillance universelle je n’ai pu resister a la tentation de profiter de la permission que vous avez bien voulu annoncer a toutes les personnes qui desirent favoriser votre projet louable et fraternel de vous communiquer leur sentiment, ainsi permettez, Monsieur, que quoique je n’ai pas l’avantage d’être Anglois, d’être Citoyen de votre illustre et respectable Nation a qui seul il semble que vous daigné vous addresser pour pouvoir cooperer a vos belles actions, permettés que j’ai l’honneur de vous representer que le bien qui doit en resulter infailliblement sur toutes les nations de l’univers leur donne en quelque façon droit de vous offrir leur services, et de pretendre contribuer de leurs moyens a vos louables desseins, que quoique je suis de la Province de Gueldre, une des Provinces Unies des Pays-Bas, ou les richesses ne peuvent deborder comme chez vous en Angleterre, que j’ai d’ailleurs le malheur d’être un pauvre Gentilhomme Campagnard, oberée et chargé d’une grande famille d’enfants, qu’étant cependant un de ceux qui pensent qu’il est de leur devoir de demander au ciel leur pain quotidien et les autres bénédictions divines, pensent aussi qu’il est également de leur devoir de montrer leur gratitude envers leur grand bienfaiteur de communiquer cordialement pour autant qu’ils en ont reçus ces mêmes bienfaits sur ces autres enfans.
Que quoiqu’un pauvre ne laisse pas d’être charitable en n’offrant que son obole, puisque Dieu l’a destiné de vivre en Société il a droit de s’unir a la grande chaine de Bienfaits reciproque, que Dieu a formé pour le bonheur du monde, qui doit réunir les hommes de tous les partis, de toutes les religions; que c’est par elles qu’il a droit de tenir a ses voisins, et a sa patrie. Que puisque c’est de l’utilité des actions privées, et multipliées que nait l’utilité publique, que c’est a elle que tout doit se rapporter; que c’est pour elle que l’intérêt bien entendu travaille; que c’est dans l’avantage de tous que chaque Citoyen trouve le sien propre que le bien qu’on fait au monde augmente chacun sa part. Ces antiques vérités, jamais peut-être assez bien senties, me persuadent que quoique pauvre j’ai droit de m’associer avec mon obole a la grande société, que je ne sauroit mieux employer quatre ducats d’Hollande que j’espère vous ne mépriserez pas, car si tous les coeurs sensible de l’Europe oberée en faisoit de même, vous vous trouverez, Monsieur, Amiral de la plus belle flotte qui jamais a été equipée, infiniment plus respectable que la detestable Armado Espagnole, et plus nombreux que les vaisseaux de transport des Croisades. Ainsi je vous prie faite moi l’honneur, Monsieur, de me faire savoir à mon addresse ci-joint par quel canal je pourroit faire remettre franco a Amsterdam mes quatre oboles ou quatre ducats d’Hollande pour vous les faire parvenir, quelque peu d’influence que je doive avoir, permetté qu’un coeur sensible se berce dans la pauvreté, que peut-être arrivera-t’il qu’il touchera quelque roue, selon Pope, dont l’effet surpassera ces esperances, qu’il aura en attendant l’honneur de votre reponse, le loisir et le bonheur d’y pouvoir joindre, les offrandes de ces amis et fournir ensemble une espèce de directeur, ce qui n’est cependant pas de notre ambition. Soyez assuré, Monsieur, que personne n’est avec plus d’admiration et plus réellement Monsieur, Votre très humble et très obeissant Serviteur
F. De Westerholt.

Mon addresse est, a Monsieur le Baron de Westerholt, Seigneur de Hacforth, Membre du Corps des Nobles de la Province de Gueldre en Hollande par Zutphen à Hacforth

